file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm




                                                               No. 99-194

                          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2000 MT 100

                                                             299 Mont. 268

                                                             999 P.2d 340



                                                  IN RE THE MARRIAGE OF

                                                        SUSAN J. PFEIFER,

                                                    Petitioner and Respondent,

                                                                     and

                                   PHILLIP CHRISTOPHER MEREDITH PFEIFER,

                                                    Respondent and Appellant.



                         APPEAL FROM: District Court of the Twentieth Judicial District,

                                                  In and for the County of Lake,

                                       The Honorable C. B. McNeil, Judge presiding.

                                                    COUNSEL OF RECORD:

                                                             For Appellant:

                               Philip J. O'Connell, Attorney at Law; Missoula, Montana

                                                            For Respondent:


file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (1 of 6)3/28/2007 11:42:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm


                           Keith W. McCurdy, McCurdy Law Firm, P.C.; Polson, Montana



                                             Submitted on Briefs: October 28, 1999

                                                       Decided: April 19, 2000

                                                                    Filed:

                                    __________________________________________

                                                                    Clerk



Justice Jim Regnier delivered the opinion of the Court.

¶1 Phillip Christopher Meredith Pfeifer appeals the January 13, 1999, Order of the
Twentieth Judicial District Court, Lake County, awarding Susan J. Pfeifer postjudgment
interest. We reverse.

¶2 The issues on appeal are as follows:

¶3 1. Whether the District Court erred in awarding Susan Pfeifer postjudgment interest
accruing from date of the initial Decree of Dissolution?

¶4 2. Whether the District Court erred in awarding Susan Pfeifer postjudgment interest on
the $62,685.48 postjudgment interest award?

                                                FACTUAL BACKGROUND

¶5 Phillip Christopher Meredith Pfeifer ("Chris") and Susan J. Pfeifer ("Sue") were
married in Arizona in 1988. They have one child together, Barbara, who was born in 1988.
In the early 1990s the marriage began to deteriorate, the parties separated, and in 1994 Sue
filed a petition for dissolution. On December 15, 1995, the court entered its Findings of
Fact, Conclusions of Law and Decree of Dissolution dividing the $2,560,644 marital
estate. As part of the dissolution, the court ordered Chris to make a cash payment to Sue in
the amount of $400,000 and ordered Chris to pay Sue's attorney fees as well as his own.

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (2 of 6)3/28/2007 11:42:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm



¶6 Chris appealed the District Court's Decree of Dissolution claiming that the court erred
in awarding Sue attorney fees. Sue cross-appealed, raising five issues. We reversed the
award of attorney fees to Sue, determined that the District Court's findings regarding Sue's
contribution to the marital estate were not clearly erroneous, concluded that the court had
not abused its discretion by failing to award Sue sufficient income-producing property,
upheld the court's decision to include certain loans as debt chargeable to the marital estate,
affirmed the court's decision not to award maintenance to Sue, and determined that the
court had erred in valuing Sue's possessory interest in the family home and 160 acres. See
In re Marriage of Pfeifer (1997), 282 Mont. 461, 938 P.2d 684 (Pfeifer I).

¶7 The District Court held a hearing on remand, received evidence relating to the value of
Sue's possessory interest in the home and land and, thereafter, found that the value of that
interest equaled the $138,000 rental value of the property, rather than its original valuation
of that interest at $552,000. Consequently, the court redistributed the value of the marital
estate to maintain approximately equal distributions, which resulted in Chris owing Sue an
additional equalizing cash payment of $130,857. Chris appealed and we affirmed the
District Court. In re Marriage of Pfeifer, 1998 MT 228, 291 Mont. 23, 965 P.2d 895
(Pfeifer II).

¶8 This brings us to the facts of the current case. The District Court received our
Remittitur in Pfeifer I on June 30, 1997. On July 10, 1997, Chris forwarded a $400,000
cash payment to Sue. On October 14, 1998, Sue filed a Motion for Issuance of Citation
and Order to Show Cause. In this motion, Sue requested that the court require Chris to
appear and show cause:

        [W]hy [Sue] should not be authorized to obtain from the Clerk of District Court a
        writ of execution permitting her to execute against real property owed [sic] by
        Petitioner [sic] in Lake County, Montana [presumably referring to property owned
        by the Respondent, Chris] for non payment of the cash portion of the property
        division as awarded by this Court's Decree of Dissolution dated December 15, 1995
        as more fully appears by Petitioner's affidavit filed contemporaneously herewith.

¶9 In her accompanying affidavit, Sue acknowledged that Chris had already paid her
$400,000, but claimed that the $400,000 payment should be applied as follows:

        First to the legal interest at the rate of 10% per annum . . . from December 15, 1995
        [the date of the Decree of Dissolution] to date of payment in the sum of $62,685.48

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (3 of 6)3/28/2007 11:42:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm


        and the balance of $337,314.52 applied to the principal. That there remains a
        principal balance due and owing to Petitioner in the sum of $62,685.48 together
        with interest thereon from July 10, 1997 until October 15, 1998, sum of $7,932.54
        and at the rate of $17.17 per day from October 15, 1998 until paid.

¶10 On December 16, 1998, the court held a hearing and the issue of postjudgment interest
was subsequently briefed by both sides. In an Order issued on January 13, 1999, the
District Court awarded Sue postjudgment interest in the amount of $62,685.48 which had
accrued on the $400,000 cash payment between the date of the initial Decree of
Dissolution and the date Chris made payment. The court also awarded Sue interest on the
$62,685.48 postjudgment interest award accruing from the date Chris made the $400,000
payment until that interest award was paid. Chris appeals.

                                                  STANDARD OF REVIEW

¶11 Whether a party is entitled to postjudgment interest is a conclusion of law which we
review de novo. See Tipp v. Skjelset, 1998 MT 263, ¶ 11, 291 Mont. 288, ¶ 11, 967 P.2d
787, ¶ 11.

                                                              ISSUE ONE

¶12 Whether the District Court erred in awarding Susan Pfeifer postjudgment interest
accruing from the date of the initial Decree of Dissolution?

¶13 Chris contends that Sue is not entitled to postjudgment interest on the $400,000 cash
distribution because she appealed the initial distribution of the marital estate seeking a
greater share and lost. Sue responds that under Rule 31, M.R.App.P., it is irrelevant who
appealed or cross-appealed when determining whether a judgment creditor is entitled to
postjudgment interest. Moreover, Sue asserts that the extent of the cash distribution was
not at issue in Pfeifer I. Sue contends that had she appealed the $400,000 money
judgment, the court must still award her postjudgment interest because that award was not
disturbed on appeal in Pfeifer I.

¶14 Rule 31, M.R.App.P., provides, in relevant part:

        If a judgment for money in a civil case is affirmed, whatever interest is allowed by
        law shall be payable from the date the judgment was rendered or made in the district


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (4 of 6)3/28/2007 11:42:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm


        court.

(Emphasis added.)

¶15 Pursuant to Rule 31, M.R.App.P., whether the District Court was correct in awarding
Sue postjudgment interest on the cash distribution of the marital estate accruing from the
date of its initial Decree of Dissolution until Chris made payment, depends on whether we
affirmed the District Court's judgment on appeal. As part of her appeal in Pfeifer I, Sue
contended that the District Court had erroneously valued her possessory interest in the
family home. Upon review, we held that there was a lack of evidence directly addressing
the value of Sue's possessory interest. Accordingly, we reversed and remanded to the
District Court in order for the court to consider evidence regarding the value of Sue's
possessory interest. Pfeifer I, 282 Mont. at 469, 938 P.2d at 689. In its Findings of Fact
and Conclusions of Law on remand, the District Court reduced its valuation of Sue's
possessory interest in the family home. In order to account for her reduced share of the
assets of the marital estate occasioned by this reduction, the court recalculated the
equalizing cash payment due from Chris, awarding Sue $530,857.

¶16 The distribution of the marital estate, and thus the cash equalization payment, was not
affirmed on appeal. Rather, we reversed and, on remand, the District Court redistributed
the marital assets and recalculated Chris's equalizing cash payment. Therefore, we
conclude that the District Court incorrectly awarded Sue postjudgment interest on the
$400,000 cash payment that was part of its initial Decree of Dissolution.

                                                             ISSUE TWO

¶17 Whether the District Court erred in awarding Susan Pfeifer postjudgment interest on
the $62,685.48?

¶18 The District Court awarded Sue postjudgment interest on the $400,000 cash
distribution that was part of its initial decree, accruing from the date that decree was
entered until the date Chris made payment. The court concluded that postjudgment interest
had accrued in the amount of $62,685.48. Then, the court awarded Sue interest on this
postjudgment interest award. Chris contends that this award of interest on the
postjudgment interest award is an award of compound interest which violates § 25-9-205
(1), MCA. However, because we are reversing the District Court's award of postjudgment
interest, whether the District Court erred by awarding interest on the postjudgment interest


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (5 of 6)3/28/2007 11:42:50 AM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm


award is moot.

¶19 Reversed.

/S/ JIM REGNIER

We Concur:

/S/ J. A. TURNAGE

/S/ JAMES C. NELSON

/S/ WILLIAM E. HUNT, SR.

/S/ TERRY N. TRIEWEILER

/S/ W. WILLIAM LEAPHART

/S/ KARLA M. GRAY




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-194%20Opinion.htm (6 of 6)3/28/2007 11:42:50 AM